FILED
                              NOT FOR PUBLICATION
                                                                            MAR 02 2015
                       UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                               FOR THE NINTH CIRCUIT


RONNELL RAY HILL,                                 No. 14-15985

                 Plaintiff - Appellant,           D.C. No. 2:14-cv-00329-CKD

  v.
                                                  MEMORANDUM*
F. FOULK,

                 Defendant - Appellee.


                     Appeal from the United States District Court
                         for the Eastern District of California
                   Carolyn K. Delaney, Magistrate Judge, Presiding**

                             Submitted February 17, 2015***

Before:         O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       California state prisoner Ronnell Ray Hill appeals pro se from the district


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Hill consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendant

failed to protect him from an inmate assault. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Hamilton v.

Brown, 630 F.3d 889, 892 (9th Cir. 2011). We affirm.

       The district court properly dismissed Hill’s action because Hill failed to

allege sufficient facts demonstrating that defendant knew of and disregarded a

substantial risk of an inmate assault. See Farmer v. Brennan, 511 U.S. 825, 837

(1994) (“[A] prison official cannot be found liable under the Eighth Amendment

. . . unless the official knows of and disregards an excessive risk to inmate . . .

safety[.]”); see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are to be liberally construed, a plaintiff must present

factual allegations sufficient to state a plausible claim for relief).

       AFFIRMED.




                                             2                                    14-15985